A. J. WALKER, C. J.
The letter given in evidence had relevancy to the question, whether an offer to return the cotton seed and rescind, was made, and whether it was accepted. The evidence conduced to show, that it was written by the authority of the plaintiff, and it was proper for the court to admit the letter with the evidence, tending to show the agent’s authority. The point is so ruled in *421McClung v. Spotswood, 16 Ala. 165, and Gimon v. Terrell, 37 Ala. 208.
It appears from the bill of exceptions, that a witness (John Buchanan) stated the fact of the plaintiff’s refusal to sell cotton seed to him. He was then ashed by the plaintiff’s counsel what he, the plaintiff, said at the same time, when the refusal was made. The plaintiff excepted because the court would not permit that question to be answered. The general rule is, that a party can not give in evidence his own declarations in his favor. He may, how* ever, prove all of his declarations in the same conversation, when a part of them have been proved by his adversary. Bradford v. Bush, 10 Ala. 386. It does not appear that the refusal of tbe plaintiff to sell tbe cotton seed to John Buchanan was proved by the defendants, and indeed the bill of exceptions is silent as to which party called out that evidence, and we find it difficult, even to form any conjecture on the point. We must presume against the party excepting, that the evidence of bis refusal to sell to John Buchanan was introduced by himself. In this view of the case, we cannot decide that the court erred in rejecting evidence of the plaintiff’s other declarations, made at the time of such refusal. By an unauthorized and illegal introduction of one declaration by himself, he can not establish a right to .introduce others made at the same time. The offer of the plaintiff to prove the particular declarations specified, which were made at the same time, was properly rejected upon the construction which we must give the bill of exceptions.
The testimony of Jones, to which the plaintiff objected, was admissible. It showed that some of the plaintiff’s cottonseed, had at'the same time, and kept in the same manner with that sold to defendants, would not germinate. It also tended to show that the germinating quality of cotton seed was not accurately determinable from their appearance, and that the plaintiff’s own judgment on that subject was not reliable. It had, therefore, a very direct pertinency to questions of fact, which, we can perceive, arose in the case, and the court committed no error in overruling the plaintiff’s objections to it.
Affirmed.